Citation Nr: 0505660	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than July 13, 2000, 
for the award of a 100 percent evaluation for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to June 
1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO assigned an effective date of July 13, 2000, 
for the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder. 

The Board notes that the issue of total disability due to 
individual unemployability (TDIU) is moot in light of the 
grant of 100 percent evaluation for post-traumatic stress 
disorder. 

In February 2004, the Board remanded the claim for further 
development.  The case has now been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The RO granted service connection for post-traumatic 
stress disorder in a September 1999 rating decision, with a 
50 percent disability evaluation.  The veteran was informed 
of the decision and did not appeal.

2.  A July 13, 2000, VA outpatient treatment report indicates 
that the veteran was seen for post-traumatic stress disorder 
symptoms on that date.

3.  On June 21, 2001, the veteran filed a claim for increased 
compensation.

4.  Prior to the July 13, 2000, outpatient treatment report, 
there was no unadjudicated claim or informal claim for TDIU 
or for an increased evaluation for post-traumatic stress 
disorder.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  The criteria for an effective date prior to July 13, 
2000, for the assignment of a 100 percent disability 
evaluation for post-traumatic stress disorder have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  A General Counsel opinion states that VA is 
not required to provide notice of the information and 
evidence necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim 
but arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  

The RO granted service connection for post-traumatic stress 
disorder in a September 1999 rating decision and assigned a 
50 percent evaluation.  The veteran's current appeal arises 
out of his notice of disagreement to a December 2001 rating 
decision, in which the AOJ denied entitlement to individual 
employability but granted an increased evaluation for post-
traumatic stress disorder, assigning a 70 percent disability 
evaluation with a June 21, 2001 effective date.  A VCAA 
letter was sent in September 2001.  The veteran filed a 
timely notice of disagreement as to the denial of entitlement 
to individual unemployability, as to the effective date of 
the increased evaluation, and as to the 70 percent disability 
evaluation for post-traumatic stress disorder.  

Subsequently, in a February 2003 rating decision, the AOJ 
granted a 100 percent disability evaluation for post-
traumatic stress disorder, assigning a July 13, 2000 
effective date.  The veteran was notified of the February 
2003 rating decision.  His current appeal pertaining to an 
earlier effective date relates to the claim for an increased 
evaluation, but arises after the beginning of the claims 
process.  The veteran was provided with notice of the 
decision in March 2003, and the notice included an 
explanation of the procedure for obtaining review of the 
decision.  A statement of the case dated in February 2003 
provided the veteran with the applicable regulations 
regarding earlier effective dates, a statement of the reasons 
for the decision to deny an earlier effective date, and a 
summary of the evidence considered by the Secretary.  Thus, 
the Board finds that VA took proper action in accordance with 
38 U.S.C.A. § 5104, and its VCAA obligations were met 
concerning the downstream issue.

Nevertheless, per a February 2004 Board Remand, a VCAA letter 
was sent to the veteran in March 2004 pertaining to the 
downstream issue, i.e., his claim for entitlement to an 
effective date earlier than July 13, 2000, for a 100 percent 
disability evaluation for post-traumatic stress disorder.  
The letter notified the veteran of the evidence and 
information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under a heading entitled "Is There Anything You Need to 
Send," the RO notified the veteran to submit evidence 
showing that there was either a claim pending or an informal 
claim for benefits prior to July 13, 2000.  The RO requested 
the veteran to review the list of evidence and inform VA if 
there were any other psychiatric treatment records that it 
needed to request. 

Under a heading entitled "What Must the Evidence Show to 
Establish Entitlement to the Benefit You Want," the RO 
stated that to establish entitlement to an earlier effective 
date, the evidence must show that he filed an earlier claim 
that had not been fully decided.  The RO notified the veteran 
that a decision becomes final one year after the veteran was 
notified of the decision unless a notice of disagreement was 
filed during that year.  

The letter also informed the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  The RO 
stated that VA was responsible for obtaining relevant federal 
records, including service records, VA medical records, and 
records from other federal agencies, such as the Social 
Security Administration.  The RO stated that VA would make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, including records 
from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
government sources.  The RO stated that the veteran must give 
enough information to be able to identify and request the 
relevant records.  The RO stressed that it was the veteran's 
responsibility to make sure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.

Regarding the requirement that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, in the February 2004 Remand, the 
Board stated that if there was evidence that a claim for an 
increased rating/TDIU was pending prior to July 13, 2000, 
that the veteran should submit that evidence to VA.  The 
Board stated that the veteran was informed that if there was 
evidence supporting the issue on appeal, that he must submit 
that evidence to VA.  The Board stressed that the veteran was 
informed that he was under an obligation to submit evidence.  
In the March 2004 VCAA letter, the veteran was again 
requested to submit evidence to substantiate his claim, 
namely evidence showing that there was either a claim pending 
or an informal claim for benefits prior to July 13, 2000.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA treatment 
records and examination reports.  The veteran has not 
indicated the existence of any additional records that would 
aid in substantiating his claim.

The Board notes that VA sent the March 2004 VCAA letter to 
the appellant after the initial AOJ decision was issued.  
Pelegrini v. Principi, 18 Vet. App. 112.  The Board finds 
that this was not prejudicial to the appellant, however.  
Although the VCAA notice was provided after the initial AOJ 
decision, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The Board finds that the timing of 
the VCAA notice was harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

The Board finds that the preponderance of the evidence is 
against the assignment of an effective date earlier than July 
13, 2000, for a 100 percent evaluation for post-traumatic 
stress disorder.

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002).  The applicable regulation states, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  This section 
applies once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree.  In the case of a report of 
examination or hospitalization by VA or uniformed services, 
the date of the outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of the claim, but only when 
such reports relate to an examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician or layman, the date of receipt of 
such evidence will be accepted when the evidence furnished by 
or in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  

In the case of state or other institutions, when submitted by 
or on behalf of the veteran and entitlement is shown, the 
date of receipt by VA of the examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of the claim if received from a state, 
county, municipal, recognized private institution, or other 
government hospital, and these records must be authenticated 
by an appropriate official of the institution.  Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
38 C.F.R. § 3.157 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In a September 1999 rating decision, service connection was 
granted for post-traumatic stress disorder, with a 50 percent 
disability evaluation.  The veteran was notified of that 
decision and his appellate rights.  He did not appeal and 
therefore that decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

The veteran filed his claim for increase on June 21, 2001.  
He was awarded a 100 percent evaluation in a February 2003 
rating decision.  The AOJ assigned a July 13, 2000 effective 
date based on a July 13, 2000 outpatient treatment report for 
post-traumatic stress disorder.  Prior to this outpatient 
treatment report, there is no evidence of a claim or intent 
to file a claim.  38 C.F.R. § 3.155.  There was no 
communication or action indicating an intent to apply for 
increased compensation for post-traumatic stress disorder 
prior to July 13, 2000.  Thus, the earliest possible 
effective date for the award of a 100 percent disability 
evaluation for post-traumatic stress disorder is July 13, 
2000, under 38 C.F.R. § 3.157, which states that the date of 
a VA outpatient treatment report will be accepted as the date 
of receipt of the claim.  In this case, service connection 
was already established for post-traumatic stress disorder.  

The result is the same under 38 C.F.R. § 3.400, which states 
that the effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  In this 
case, the AOJ determined that it was ascertainable that an 
increase in disability had occurred on July 13, 2000.  An 
application was received within a year of that report, and 
therefore the effective date is the date of that report.  
Thus, whether the July 13, 2000 report was accepted as a 
claim by itself (38 C.F.R. §§ 3.155, 3.157) or that the 
veteran's actual claim was received within one year of July 
13, 2000, the result is the same.

The veteran, through his representative, has asserted that 
the Decision Review Officer's February 2003 decision and the 
statement of the case dated in February 2003 were issued 
prematurely and must be vacated because VA failed to inform 
the veteran of the evidence necessary to substantiate the 
claim prior to the February 2003 decision.  The veteran also 
asserts that VA violated 38 U.S.C.A. § 7105(d)(1) by failing 
to undertake the development necessary to substantiate the 
veteran's claim after the notice of disagreement was received 
in June 2002.  The veteran appears to argue that VA should 
have sent a VCAA letter pertaining to his claim for an 
earlier effective after VA received his notice of 
disagreement and prior to issuing any subsequent decisions.  

Quartuccio states that VCAA requires VA to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim, and which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.  
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).  A 
letter fulfilling the requirements of Quartuccio was sent to 
the veteran in March 2004.  Although the letter was issued 
after the February 2003 decision, the timing was harmless 
error.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

The Board notes that Pelegrini does not require VA to vacate 
the February 2003 decision.  Rather, it requires VA to ensure 
that the veteran was not prejudiced by the timing of the 
letter.  The Board has determined that the veteran was not 
prejudiced.  Vacating the February 2003 decision is not 
required by law and would be an exercise in futility.  The 
Court in Pelegrini stated that it was not holding that in a 
case "in which pre-AOJ-adjudication notice was not provided, 
[the case] must be returned to the AOJ for the adjudication 
to start all over again as though no AOJ action had ever 
occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion, 
Pelegrini II."  Pelegrini, 18 Vet. App. at 120.  Rather, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent process.  Id.  The Board finds that the 
veteran has had content-complying notice and proper 
subsequent process, and concludes that the veteran has not 
been prejudiced by the timing of the notice.  The veteran was 
notified in the March 2004 VCAA letter that he should submit 
evidence showing that there was either a claim pending or an 
informal claim for benefits prior to July 13, 2000, and he 
has had opportunity to submit such evidence.  The evidence he 
submitted in response to the March 2004 VCAA letter, which 
included a copy of the August 1999 VA examination report and 
a copy of Pelegrini, was fully addressed by the Board in this 
decision.

Further, VA has determined that in the case of a downstream 
issue, VA is not required to provide notice of the 
information and evidence necessary to substantiate a 
downstream issue (an earlier effective date in this case) as 
long as proper VCAA notice was given to the claimant upon 
receipt of his claim (a claim for increase in this case).  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  A VCAA letter 
was sent to the veteran in September 2001 in response to his 
claim for increase.  Regarding the downstream issue, the 
veteran was notified of the February 2003 rating decision 
assigning the July 13, 2000 effective date.  He was provided 
with notice of the decision in March 2003, and the notice 
included an explanation of the procedure for obtaining review 
of the decision.  The February 2003 statement of the case 
dated provided the veteran with the applicable regulations 
regarding earlier effective dates, a statement of the reasons 
for the decision to deny an earlier effective date, and a 
summary of the evidence considered by the Secretary.  Thus, 
VA took proper action in accordance with 38 U.S.C.A. § 5104.

The veteran also asserts that the February 2003 decision does 
not consider and apply 38 C.F.R. § 3.400(o)(2).  The Board 
notes that in the February 2003 decision, the Decision Review 
Officer specifically addressed the veteran's allegation that 
the provisions of 38 C.F.R. § 3.400(o) allowed for an 
automatic retroactive payment of one year prior to receipt of 
a claim.  The Decision Review Officer stated that this 
application of the law was not supported, and that medical 
evidence showing an increase in disability was not dated 
until July 13, 2000.  The Decision Review Officer stated that 
there was otherwise no indication of additional evidence of 
treatment within the one year period prior to receipt of the 
claim.  The Board finds that this was an appropriate analysis 
under 38 C.F.R. § 3.400(o), which allows for an effective 
date of up to one year prior to the date of claim for an 
increased evaluation based on the earliest date as of which 
it is factually ascertainable that an increase in disability 
has occurred if the claim is received within one year from 
such date.  The veteran's allegation that the February 2003 
decision does not consider and apply 38 C.F.R. § 3.400(o) is 
not supported.

The Board also notes that there is no law or regulation 
(other than that attaching to a liberalizing law or VA issue) 
that provides for an automatic one year earlier effective 
date.  See VAOPGCPREC 12-98.  Sections 5110(b)(2) and 
38 C.F.R. § 3.400 are intended to be applied in cases where 
the date of increase in disablement can be factually 
ascertained with a degree of certainty.  In this case, the 
appellant seeks a date of benefit that is supported by 
nothing.

The veteran also asserts that the February 2003 decision 
failed to consider and apply 38 U.S.C.A. § 5103A(d)(1), which 
states that in the case of a claim for disability 
compensation, the assistance provided by the Secretary under 
subsection (a) shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  The 
Board notes that providing an additional medical examination 
or obtaining a medical opinion was not necessary to make a 
decision on the veteran's claim.  VA had sufficient evidence 
in order to decide the veteran's claim, namely, the claim 
itself and a treatment report dated approximately eleven 
months prior to the claim.  An additional medical examination 
or medical opinion was not necessary to determine the proper 
effective date.  Section 3.326 clearly establishes that when 
adequate, any hospital report or examination from a 
government or private institution may be accepted for rating 
a claim without further examination.

The veteran asserts that if VA had properly developed his 
claim, it would have discovered the August 26, 1999 VA 
examination report which indicates that the veteran's post-
traumatic stress disorder interferes with the veteran's 
ability to work.  The veteran asserts that this examination 
is an informal claim for an increased rating under 38 C.F.R. 
§ 3.157(b)(1).  The Board notes that this examination was 
considered in conjunction with the veteran's prior claim.  
This examination was considered in the September 1999 rating 
decision.  The veteran did not appeal that decision and it is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).  

The Board has also considered the guidance of the Court of 
Appeals for Veterans Claims in Hazan v. Gober,10 Vet. App. 
511 (1997), for purposes of assigning an effective date based 
upon evidence within one year of the date of claim.  Even 
when we accept July 13, 2000 as a date of claim, the August 
1999 examination report, either by itself or in conjunction 
with all the evidence, does not provide a basis for an 
earlier effective date.  The examiner entered two GAF's, a 60 
based upon post-traumatic stress disorder and a 52 taking 
into consideration the post-traumatic stress disorder and 
major depression.  Although the examiner noted substantial 
interference, neither substantial interference nor the GAF's 
of 60 and 52 establish total occupational and social 
impairment.  Global Assessment of Functioning (GAF) is a 
scale from 0 to 100, reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 38 C.F.R. 
§§ 4.125, 4.126, 4.130.  A GAF of 51-60 denotes moderate 
symptoms (e.g. flat affect, circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  Furthermore, nothing 
reflects evidence of unemployability.  Roberson v. Principi, 
251 F.3d 1378 (2001).  Finally, contrary to the veteran's 
assertions, development by VA would not have "discovered" 
the August 26, 1999 examination report.  Rather, the 
examination report was already associated with the veteran's 
claims file.

The Board finds that the preponderance of the evidence is 
against the assignment of an effective date earlier than July 
13, 2000, for a 100 percent evaluation for post-traumatic 
stress disorder, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to an effective date earlier than July 13, 2000, 
for the assignment of a 100 percent disability evaluation for 
post-traumatic stress disorder is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


